MEMORANDUM**
Harold Lee Britton appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 action challenging the validity of his future parole. We review de novo dismissals based on lack of ripeness. Ross v. Alaska, 189 F.3d 1107, 1114 (9th Cir.1999). We affirm.
Britton alleges that upon release from prison in 2007, he may be required to serve a period of unconstitutional parole. The district court properly dismissed Brit-ton’s action as unripe because it relates to possible illegal custody in the future, not a current controversy. See Ass’n of American Med. Colleges v. United States, 217 F.3d 770, 782 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.